Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
				Priority and Status of the Claims
1.	This application is a DIV of 15/533,048 with a filing date 06/05/2017, now is US 10,336,702, which is a 371 of PCT/EP2015/081168 with a filing date 12/23/2015, which claims benefit of the foreign applications UNITED KINGDOM 1423087.4 with a filing date 12/23/2014; UNITED KINGDOM 1519919.3 with a filing date 11/11/2015; and
UNITED KINGDOM 1508787.7 with a filing date 05/22/2015.
2. 	Applicant’s remarks filed on 04/20/2022 are acknowledged. Claims 1, 6, 10, 14, 41-42, 65, 80, 469-472, and 476-481 are pending in the application.
Responses to Election/Restriction
3.	Applicant’s election without traverse of Group II claims 469-470, in the reply filed on April 20, 2022 is acknowledged. 
Claims 1, 6, 10, 14, 41-42, 65, 80, 469-472, and 476-481 are pending in the application.  
The scope of the invention of the elected subject matter is as follows. 	
Claims 469-470, are drawn to a compound of formula (II), and are prosecuted in the case.
Claims 1, 6, 10, 14, 41-42, 65, 80, 471-472, and 476-481 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
The requirement is still deemed proper and therefore is made FINAL. 
4. 	Claims 469-470 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  
Claim Objections
5.	Claims 1, 6, 10, 14, 41-42, 65, 80, 471-472, and 476-481 are objected to as being belonged to a non-elected subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

June 06, 2022